Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 19, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a second position” and “a second predetermined temperature”.  No first position or first predetermined temperature have been described, so it is unclear if these limitations require two positions and two predetermined temperatures or only one position and one predetermined temperature.  Clarification is required.
Allowable Subject Matter
Claims 1-2 and 4-10 are allowed.
3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closest prior art is Gruensfelder et al. (US 6,089,505), Prasad et al. (US 2005/0274103), Wood et al. (US 2006/0101807), Bonnaud et al. (US 8,172,178), Fink (US 8,371,324), Diaz et al. (US 2015/0083367) and Werner (US 2015/0315999).  
Gruensfelder discloses an adaptive inlet on the exterior of an engine nacelle with an SMA actuator.  Prasad discloses an adaptive inlet on the interior of an engine nacelle with an SMA actuator.  Fink discloses an SMA actuated centerbody on the interior of a gas turbine.  Wood and Bonnaud each disclose an adaptive outlet of an engine with an SMA actuator.  Diaz discloses an SMA actuated bypass valve on the interior of a gas turbine engine.  Werner discloses an SMA actuated throat on the interior of a duct downstream of the gas turbine engine.
The prior art of record fails to anticipate and/or render obvious, either solely or in combination, the recessed portion in an outer surface of an exterior housing of a vehicle with a shape memory actuator as described by claim 1.
Claims dependent thereon are allowable for at least the same reasons.
Examiner’s Note
Withdrawn claims 11-20 can be made allowable by incorporating the structure described by allowable claim 1.  Examiner is available for an interview if that will expedite prosecution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERYN A MALATEK/Examiner, Art Unit 3741